153 U.S. 523 (1894)
SEYMOUR
v.
SLIDE AND SPUR GOLD MINES.
No. 263.
Supreme Court of United States.
Argued March 15, 1894.
Decided May 14, 1894.
ERROR TO THE CIRCUIT COURT OF THE UNITED STATES FOR THE DISTRICT OF COLORADO.
*524 Mr. Willard Teller, (with whom was Mr. Harper M. Orahood on the brief,) for plaintiff in error.
Mr. Harvey Riddell for defendant in error.
MR. JUSTICE BREWER, after stating the case, delivered the opinion of the court.
The pleadings put in issue all questions of fact. Outside of the pleadings the only matter before the jury was a deposition of the defendant, taken in a prior litigation between the same parties. In that deposition he admitted that he had been in possession of the property as a managing director; that he at no time denied the right of the company to the possession of the property, and that his term as managing director had expired. There was nothing in the deposition to qualify this admission. There was, therefore, no impropriety in the court's directing a verdict for the plaintiff. Jackson v. Dennison, 4 *525 Wend. 558. One who holds possession of real estate as manager for or under another cannot dispute that other's title. Johnson v. Baytup, 3 Ad. & El. 188; Phelan v. Kelley, 25 Wend. 389, 393. The estoppel is like to that which arises in the case of landlord and tenant, and comes within the scope of the general rule that an agent in possession cannot deny the title of his principal.
Neither is it necessary to inquire into the right of the plaintiff as a foreign corporation to take and hold title to real estate in Colorado, a question which, in some of its aspects, was before this court in the case of Fritts v. Palmer, 132 U.S. 282; for if, by so doing, any laws of the State are violated, the State is the one to challenge the act, (Devlin on Deeds, § 127, and cases cited in note,) and it does not lie in the mouth of the agent of the corporation to raise the question.
The judgment is, therefore,
Affirmed.